DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 7 on line 6 the meaning of the acronym “ISO” is unclear as it has not been defined in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,4,8-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Inoue et al. in U.S. Patent No. 4,603,391 (cited in Information Disclosure Statement) in view of  Inoue et al. in Japan Patent No. 2000-158,235.  Inoue et al.(191) disclose a method for monitoring of a wire electric discharge machining (WEDM) process (see column 8,lines 27-30), the method comprising the steps of: setting a unit observation length (Xao) for signal acquisition (see column 5, lines 25-34 and column 6,lines 1-19); continuously acquiring at least one process signal (number of effective electrical discharges ή, see column 7,lines 1-24) that is representative of an amount of material removed by at least one discharge and the position (X;Y) of said at least one discharge, determining based on said at least one process signal and one or more properties of a current machining, a cumulated amount of material removed per unit observation length along a machining path (Xo, see column 6,line 35 to column 7, line 31).  Inoue et al. (391) does not disclose removing amounts of material in a reverse direction. Inoue et al. (235) teaches electric discharge machining in a normal or reverse direction (see paragraph 15, see also paragraph 24 that discloses machining in a clockwise or counter clockwise direction).  It would have been obvious to adapt Inoue et al. (391) in view of Inoue et al. (235) to provide this to more accurately and quickly wire cutting electric discharge machining along a path in one direction followed by machining it along the reverse direction.  Regarding claim 2, in Inoue et al. (391) the Xao can be considered to be a unit observation length, w is amount of material removed by one discharge, W is the cumulated amount of material removed (see column 6, lines 35-56).  Regarding claim 4, Inoue et al. (391) monitors the electrical discharge machining process along a machining path.  Regarding claim 8, Inoue et al. (391) discloses that Xao may be “say 1 µm”(see column 6, line 9) that means that the length is configurable. Regarding claim 9, Inoue et al. (391) discloses continuous monitoring in adjacent units of observation lengths.  Regarding claim 10, Inoue et al. (391) discloses representing by Xo the cumulated amount of material removed by a thickness of lateral removal (see column 7, lines 1-2).  Regarding claim 11, Inoue et al. (391) teaches using the number of normal discharges as a process parameter.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (391) in view of Inoue et al. (235) as applied to claim 1 above, and further in view of  Obara in U.S. Patent No. 4,963,711.  Obara teaches a wire cutting electric discharge machine that detects the position  of discharges to prevent wire breakage (see column 1, lines 37-62).  It would have been obvious to adapt Inoue et al. (391) in view of Inoue et al. (235) and Obara (711) to provide this to prevent wire breakage.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (391) in view of Inoue et al. (235) as applied to claim 1 above, and further in view of  Kudou et al. in U.S. Patent Application Publication No. 2013/0112658.  Kudou et al. teach test machining to achieve desirable machining parameters for satisfactory machining (see paragraphs 17,35-42).  It would have been obvious to adapt Inoue et al. (391) in view of Inoue et al. (235) and Kudou et al. to provide this to obtain machining the correct amount within a tolerance for satisfactory machining.  
Allowable Subject Matter
Claims 5,6,13,14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199. 




/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761